
	

114 HR 5376 IH: To provide Federal funds for the Chicago State University.
U.S. House of Representatives
2016-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5376
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2016
			Mr. Rush introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide Federal funds for the Chicago State University.
	
	
 1.Federal funds for the Chicago State UniversityThere are authorized to be appropriated, and there are appropriated (in addition to any other amounts appropriated for the purpose described in this section and out of any money in the Treasury not otherwise appropriated), to the Chicago State University in Chicago, Illinois, to improve the academic quality, institutional management, and fiscal stability of the University—
 (1)for fiscal year 2016, $10,000,000; and (2)for fiscal year 2017 and each succeeding fiscal year, $20,000,000.
			
